Moltrup v Reid (2022 NY Slip Op 05470)





Moltrup v Reid


2022 NY Slip Op 05470


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND NEMOYER, JJ.


745 CA 21-01404

[*1]DAVID MOLTRUP, PLAINTIFF-RESPONDENT,
vLINDA JOYCE REID, DEFENDANT-APPELLANT. 


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN G. FELTER OF COUNSEL), FOR DEFENDANT-APPELLANT.
ZIMMERMAN LAW OFFICE, SYRACUSE (AARON ZIMMERMAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Joseph E. Lamendola, J.), entered September 10, 2021. The order, insofar as appealed from, denied in part the motion of defendant for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 11 and 16, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court